     Case 2:18-cv-02655-MCE-AC Document 33 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN ANGELO BECKETT, JR.,                         No. 2:18-cv-2655 MCE AC P
12                       Plaintiff,
13           v.                                          ORDER
14    S. BANAAG,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 27, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 32. Neither

23   party has filed objections to the findings and recommendations.

24          Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the Court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

27   of documents at the record address of the party is fully effective.

28   ///
                                                         1
     Case 2:18-cv-02655-MCE-AC Document 33 Filed 12/22/20 Page 2 of 2


 1          The Court has reviewed the file and finds the findings and recommendations to be
 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
 3   ORDERED that:
 4          1. The findings and recommendations filed October 27, 2020, ECF No. 32, are
 5   ADOPTED in full;
 6          2. Plaintiff’s proposed First Amended Complaint (FAC), ECF No. 29, is construed in part
 7   as a motion for leave to proceed on the proposed FAC and, so construed, is DENIED; and
 8          3. This action is DISMISSED without prejudice; and
 9          4. The Clerk of the Court is directed to close the case.
10          IT IS SO ORDERED.
11   Dated: December 21, 2020
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
